Order entered December 23, 2014




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-01449-CV

                           IN THE INTEREST OF J.C.J., A CHILD

                        On Appeal from the 219th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 219-53747-2009

                                           ORDER
           The Court GRANTS court reporter Crystal Cannon’s December 22, 2014 request for an

extension of time to file the reporter’s record only to the extent that we ORDER Ms. Cannon to

file the record by JANUARY 30, 2015.

           We DIRECT the Clerk to send a copy of this order, by electronic transmission, to

Crystal Cannon, deputy court reporter, 219th Judicial District Court, and to counsel for all

parties.

                                                     /s/   CRAIG STODDART
                                                           JUSTICE